DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krautkramer et al. (2005/0059942).
With respect to claim 1, Krautkramer discloses a sanitary pad, as shown in figure 2, having an arcuate anterior end and a pointed posterior end (see figure 1, elements 72 and 72a). A first absorbent region is capable of extending over the perineal region of a user’s body during use, and a second absorbent region is capable of extending over the anal region of a user’s body during use. A pair of wings 48 and 48a extend perpendicularly outward from a midpoint of the elongated body, as shown in figure 2.
With respect to claim 2, the first absorbent region (i.e. the front half of the elongated body) is wider throughout, as shown in figure 2, and therefore has a greater area than the second absorbent region (i.e. the back half of the elongated body), and therefore the first absorbent region includes more absorbent material than the second absorbent region.
With respect to claim 3, the elongated body tapers in width from approximately the midpoint to an apex of the pointed posterior end, as shown in figure 2.
With respect to claim 6, a central portion of the elongated body, including part of the second absorbent region, has an additional layer 32 of absorbent material than the lateral edge portions, which only comprise layer 36 of absorbent material, as shown in figures 2 and 2B.
With respect to claims 7-8, the first absorbent region is defined as being the front half of the elongated body, and therefore the entirety of the first absorbent region is anterior to the midpoint.
With respect to claim 9, the second absorbent region is defined as being the back half of the elongated body, and therefore the entirety of the second absorbent region is posterior to the midpoint.
With respect to claim 10, the first absorbent region and the second absorbent region are not disclosed in the present claim as having any particular relationship within the elongated body, and therefore can be defined such that the second longitudinal length of the second absorbent region is greater than the first longitudinal length of the first absorbent region.
With respect to claim 11, Krautkramer discloses a method of using the sanitary pad of claim 1 by placing the pad on a crotch panel of underpants such that an adhesive surface 38 engages an interior surface of the crotch panel, as described in paragraph [0152], and the liquid permeable surface 26 of the pad is exposed, as shown in figures 2 and 2A. An adhesive surface 46 and 46a of the wings engage to an exterior surface of the crotch panel, as shown in figure 2A and described in paragraph [0155]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (2005/0059942) in view of Drevik et al. (6,398,770).
With respect to claim 4, Krautkramer discloses all aspects of the claimed invention with the exception of the elongated body having a concave shape including an upward arch on the posterior end. Drevik discloses a sanitary pad having an elongated 
With respect to claims 12 and 14, Krautkramer discloses a sanitary pad, as shown in figure 2, having an arcuate anterior end and a pointed posterior end (see figure 1, elements 72 and 72a). A first absorbent region is capable of extending over the perineal region of a user’s body during use, and a second absorbent region is capable of extending over the anal region of a user’s body during use. A pair of wings 48 and 48a extend perpendicularly outward from a midpoint of the elongated body, as shown in figure 2. The elongated body tapers in width from approximately the midpoint to an apex of the pointed posterior end, as shown in figure 2.
Krautkramer discloses all aspects of the claimed invention with the exception of the elongated body having a concave shape including an upward arch on the posterior end. Drevik discloses a sanitary pad having an elongated body, as shown in figure 2. The posterior end 11 of the pad comprises a ridge 15, as shown in figure 2, that creates a concave shape having an upward arch on the posterior end 11, as shown in figures 3 and 4C. Drevik teaches that the concave shape corresponds to the anatomy of the user, as disclosed in column 9, lines 2-18. It would therefore have been obvious to one of 
With respect to claim 13, Krautkramer discloses the first absorbent region (i.e. the front half of the elongated body) is wider throughout, as shown in figure 2, and therefore has a greater area than the second absorbent region (i.e. the back half of the elongated body), and therefore the first absorbent region includes more absorbent material than the second absorbent region.
With respect to claim 16, a central portion of the elongated body of Krautkramer, including part of the second absorbent region, has an additional layer 32 of absorbent material than the lateral edge portions, which only comprise layer 36 of absorbent material, as shown in figures 2 and 2B.
With respect to claim 17, the first absorbent region is defined as being the front half of the elongated body, and therefore the majority of the first absorbent region is anterior to the midpoint.
With respect to claim 18, the second absorbent region is defined as being the back half of the elongated body, and therefore the entirety of the second absorbent region is posterior to the midpoint.
With respect to claim 19, the first absorbent region and the second absorbent region are not disclosed in the present claim as having any particular relationship within the elongated body, and therefore can be defined such that the second longitudinal .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (2005/0059942) in view of Barbosa et al. (10,307,308).
With respect to claim 5, Krautkramer discloses all aspects of the claimed invention with the exception of a channeling mechanism to channel excess fluid from the first absorbent region to the second absorbent region. Barbosa discloses a sanitary pad having first and second absorbent regions, as shown in figure 1. Barbosa teaches the use of a channeling mechanism to wick fluid from one end of the pad to another in order to utilize the full absorbent capacity of the pad, as disclosed in column 10, lines 3-13. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the sanitary pad of Krautkramer with a channeling mechanism, as taught by Barbosa, to to wick fluid from one end of the pad to another in order to utilize the full absorbent capacity of the pad.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautkramer et al. (2005/0059942) in view of Drevik et al. (6,398,770), and further in view of Barbosa et al. (10,307,308).
With respect to claim 15, modified Krautkramer discloses all aspects of the claimed invention with the exception of a channeling mechanism to channel excess fluid from the first absorbent region to the second absorbent region. Barbosa discloses a sanitary pad having first and second absorbent regions, as shown in figure 1. Barbosa .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,419,699 and 5,792,129 disclose sanitary pads having tapered posterior ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781